


COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Edwards, 2012
    ONCA 842

DATE: 20121129

DOCKET: C54559 and C54628

Goudge, Rouleau
    JJ.A., and Ray J. (
ad hoc
)

BETWEEN

Her Majesty the Queen

Respondent

and

Ki-Shawn Edwards and Du-Shane Edwards

Appellants

Robert Sheppard, for the appellant Du-Shane Edwards

Dale Ives, for the appellant Ki-Shwan Edwards

Greg Skerkowski, for the respondent

Heard: November 26, 2012

On appeal from the sentence imposed on August 18, 2011 by
    Justice Gregory A. Pockele of the Ontario Court of Justice, sitting without a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

In our view, the trial judge erred in principle by in essence dismissing
    the sentencing principles of specific deterrence and rehabilitation. He did so
    for erroneous reasons.

[2]

Contrary to what he said, rehabilitation and specific deterrence were
    both, in our view, relevant to this crime and this offender.

[3]

It falls to us therefore to impose sentence. There is no doubt this was
    a serious offence  a variety store robbery with planning and violence although
    no weapon. However, these were two youthful first time offenders with strong
    family support for whom these offences appear to be out of character. Moreover,
    they pleaded guilty immediately.

[4]

In our view the appropriate global sentence for each is two years less a
    day taking account of pretrial custody, the proper sentence to be imposed is
    357 days. We note they have been in custody for longer than that as of today.

